Per Curiam. Appellant Benfordene Butler Smith, by her attorney, Willard Proctor, Jr., has filed a motion to extend time for filing brief. Appellant’s brief was due on November 15, 1997. Appellant’s attorney admits that the brief has not been filed in a timely manner due to an error on his part. Specifically, appellant’s attorney failed to maintain the briefing schedule on his calendar. Furthermore, appellant’s motion to extend time for filing brief was not filed until January 14, 1998, after the Supreme Court Clerk sent a letter to appellant’s attorney regarding the status of briefing.  The motion to file belated brief is granted. We routinely grant motions to file belated briefs. However, because of the long delay by appellant’s attorney, a copy of this opinion will be forwarded to the Committee on Professional Conduct.